MacLean, J.
As appears, by • its receipts, the defendant received from the plaintiff, on September 15, 1902, a package of clothing, marked “ The Colebrook Clothing Co., Colebrook, N. H.” The first plaintiff heard of it again, testified to by its assistant secretary and bookkeeper, was through a postal, dated and postmarked February 16, 1903, advising of the receipt by the defendant at its pier of “ 1 case clothing,” consigned to the plaintiff. Upon personal inquiry at the pier, the same witness found that the case contained the missing goods, which he was told they had had a long time, since September, and that they had notified the plaintiff a number of times and received no answer. The goods were tendered and refused, because of the loss, which the witness said amounted to 50 per cent, of their value, by reason of the advance of the season toward spring — the garments being intended for winter wear. Upon the second trial — for the cause had been tried twice — and, by stipulation, the evidence, taken upon the first, was used upon *238the second trial, whereon were adduced, on both sides, new evidence important in several particulars — upon the second trial, the same witness said that the goods would be worth 20 per cent, more in January, on December fifteenth, pretty near their full value, and, on December first, the full value, showing in effect, that if the-defendant, the carrier, did all that was incumbent upon it, by or before December first, the plaintiff had no cause of action, for the damages of the plaintiff, if any, would be the difference in the value of the merchandise at the time and place it ought to have been delivered and at the time of - its delivery or tender. Ward v. N. Y. C. R. R. Co., 47 N. Y. 32. In extension of the rule, that it is the duty of the carrier not only to transport the goods but also to deliver the goods or equivalently give the consignee timely notice of their arrival, plaintiff’s counsel contends, in effect, that such notice must be conveyed by messenger to' the consignee, citing Solomon v. Philadelphia & N. Y. Ex. Co., 2 Daly, 104, decided in 1867. This doctrine, the defendant- met by proving a rule -more efficient than judicial speculation, the local custom, commonly-"recognized*both'by merchants and others, so reasonable and well known as to be considered a part of the agreement of transportation, that such notification shall be made through the machinery of the postal service, commonly .-more effective and reliable than any system of messengers, made by postals, open to perusal without breaking the cover. Evidence of three such notifications, on the part of the-defendant, during the first fourteen days of October was. given by a clerk, who testified to the contents of the notices, one-directed" by another and two by himself,, written in . a printed form -printed ¡upon postals, correctly addressed to the plaintiff at 714 Broadway, New York city, its place of business, and then mailing in the letter box at the corner of South and Pike streets. On. cross-examination, this evidence was not shaken, but strengthened. The presumption attending such evidence was not rebutted by the simple statement of the assistant secretary and bookkeeper that he never received the postals. This evidence the learned court below might not disregard, as it evidently *239did. For that error, without consideration of other objections and exceptions urged by the defendant, the judgment appealed from should be reversed.
Freedman, P. J., and Scott, J., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.